Citation Nr: 0519412	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
2002, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than January 16, 
2002, for a total rating based on individual unemployability 
due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that rating decision, the RO increased the rating for the 
veteran's PTSD to 70 percent and assigned a total rating 
based on individual unemployability due to service-connected 
disability.  Both ratings were effective January 16, 2002.  
The veteran duly appealed the effective date assigned by the 
RO and in February 2005, he testified at a Board 
videoconference hearing.  

In May 2005, the National Veterans Organization of America, 
the veteran's then-representative, notified VA and the 
veteran that they were no longer able to represent him.  The 
veteran was advised that he could seek additional 
representation.  Since that time, however, the veteran has 
not appointed another service organization or other 
individual to represent him.  Having received no additional 
power of attorney from the veteran, the Board must presume 
that he wishes to remain unrepresented and will proceed with 
consideration of the appeal.  



FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased rating 
for PTSD was received by VA on August 11, 2000.

2.  It is not factually ascertainable from the evidence of 
record that in the year preceding the claim that the 
veteran's PTSD increased in severity; rather, the evidence 
appears to show that that veteran's service-connected 
disability increased in February 1998.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 11, 2000, 
for the award of a 70 percent rating for PTSD, are met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.130, 
3.400 (2004).

2.  The criteria for an effective date of August 11, 2000, 
for the award of a total rating based on individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim of entitlement 
to an increased rating for PTSD, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also generally advised the 
veteran to submit or identify any additional evidence he felt 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 17 Vet. App. 412 (2004).  An additional letter is not 
necessary for the "downstream" element of effective date.  
VA O.G.C. Prec. Op. No. 8-2003, published at 69 Fed. Reg. 
25180 (2004). 

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran, as well as 
evidence from the Social Security Administration.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  
After a review of the three volume record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding evidence specifically identified by the veteran, 
nor is there any indication that outstanding Federal 
department or agency records exist that should be requested 
in connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  The veteran has been afforded a VA 
medical examination in connection with his claim for an 
increased rating for PTSD.  Given the nature of the 
downstream element on appeal, the Board finds that an 
additional medical examination is not necessary; rather, it 
is appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

A review of the record shows that in March 1982, the veteran 
submitted an application for VA compensation benefits, 
seeking service connection for bilateral hearing loss.  His 
application is silent for any mention of a psychiatric 
disorder, including PTSD.  

In connection with his claim, the RO obtained VA clinical 
records, dated from January to April 1982.  In pertinent 
part, these records show treatment for hearing loss.  In 
addition, these records show that in January 1982, the 
veteran participated in an Agent Orange examination.  At the 
examination, the veteran's complaints included periods of 
depression and he was referred for evaluation for post-
traumatic delayed stress syndrome.  In February 1982, a VA 
clinical psychologist concluded that the veteran appeared to 
have mild post-traumatic stress disorder, related to recent 
contact with Vietnamese immigrants.  The clinical 
psychologist indicated, however, that the veteran had more 
serious problems which were related to polysubstance abuse 
and referred him for treatment.  

The veteran underwent also VA medical examination in May 
1982, which is negative for any mention of a psychiatric 
disorder, including PTSD.  

In an October 1982 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned initial zero percent and 10 percent ratings, 
respectively, effective March 22, 1982.

In April 1985, the veteran submitted a claim for an increased 
rating for his hearing loss disability.  He also indicated 
that he wished to file a claim of service connection for a 
nervous condition.

In response to the veteran's claim of service connection for 
a nervous condition, in an April 1985 letter, the RO 
requested additional information from the veteran, including 
evidence showing continuity of symptomatology since service.  
He was advised that such evidence must be submitted as soon 
as possible and that if it was not received within one year, 
any benefits established may not be paid prior to the date of 
its receipt.  See 38 C.F.R. § 3.158 (where evidence requested 
in connection with a claim for increase is not furnished 
within one year after the date of request, the  claim will be 
considered abandoned.  After the expiration of the 1-year 
period, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, disability compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim).  

In support of the veteran's claim, VA clinical records dated 
from December 1983 to March 1985 were thereafter obtained by 
the RO.  These records show treatment for hearing loss, but 
are negative for complaints or findings of a psychiatric 
disorder.  

In a May 1985 rating decision, the RO confirmed and continued 
the ratings assigned for the veteran's hearing loss 
disabilities.  In a May 1985 letter, the RO notified the 
veteran of its decision.  With respect to the claim of 
service connection for a nervous condition, the RO noted 
that, as they had previously advised the veteran in the April 
1985 letter, "you would have to establish medical continuity 
for your nervous condition from the date you separated from 
active duty to the present time.  We are sorry a more 
favorable determination could not be rendered in this 
matter."  The veteran was also provided with notification of 
his appellate rights, but he did not appeal.  

In April 1986, the veteran submitted a claim of service 
connection for PTSD.  He indicated that he had spoken to a VA 
counselor about his PTSD in 1982 or 1983.  He also indicated 
that he was having flashbacks of his Vietnam experiences.  

In May 1986 letters, the RO requested additional information 
from the veteran, including medical evidence of continuity of 
symptomatology and information regarding his stressors.

In support of the veteran's claim, the RO obtained additional 
VA clinical records, dated from December 1983 to February 
1986.  In pertinent part, these records show that in December 
1983, the veteran requested evaluation by a psychiatrist due 
to "Vietnam stress."  He was diagnosed as having an 
adjustment disorder.  The remaining VA clinical records are 
negative for complaints or findings of a psychiatric 
disorder.  

In an August 1986 rating decision, the RO denied service 
connection for PTSD on the basis that it was not currently 
shown.  It was also noted that the veteran had not responded 
to the RO's letters requesting additional evidence.  In a 
September 1986 letter, the veteran was notified of the RO's 
decision as well as his appellate rights.  He did not appeal 
the decision within the applicable time period; thus, the 
decision is final.  

In December 1987, the veteran requested reopening of his 
claim of service connection for PTSD.  The Board finds that 
this statement is a claim to reopen and not a notice of 
disagreement, as it does not express dissatisfaction or 
disagreement with the August 1986 rating decision and a 
desire to contest the result.  38 C.F.R. § 20.201.

In connection with his claim to reopen, the veteran was 
afforded a fee basis psychiatric examination in March 1988.  
The diagnosis was mild PTSD.  

In a May 1988 rating decision, the RO denied service 
connection for PTSD, noting that the veteran had failed to 
provide information regarding his stressors and that there 
was insufficient evidence to establish PTSD.  The veteran was 
notified of this decision and his appellate rights in a May 
1988 letter.

In June 1988, the veteran submitted a notice of disagreement 
with the RO's decision.  A Statement of the Case addressing 
the matter was issued to him later that month, but the 
veteran did not perfect an appeal within the applicable time 
period.  

In November 1994, the veteran again requested reopening of 
his claim of service connection for PTSD.  In a February 1995 
letter, the RO notified the veteran that his claim of service 
connection for PTSD had been previously denied and that it 
would not be reopened unless he submitted medical evidence 
showing a diagnosis of PTSD.  He was advised that he did not 
need to submit evidence regarding his PTSD stressors.  

In support of the veteran's claim, the RO obtained VA 
clinical records dated from November 1994 to June 1995.  In 
pertinent part, these records show treatment for depression 
with PTSD. 

The veteran was afforded a VA psychiatric examination in 
October 1995.  After examining the veteran and reviewing his 
claims folder, the VA psychiatrist diagnosed dysthymic 
disorder.  He indicated that although the veteran had served 
in combat, the stressors he reported were not sufficient to 
justify a diagnosis of PTSD.  

In an October 1995 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision and of his appellate rights in a November 1995 
letter.  He did not appeal the decision within the applicable 
time period.  

In October 1996, the veteran again requested service 
connection for PTSD.  He indicated that he was having a hard 
time with his employer in that he could not get a promotion 
due to his attitude, which he felt was a result of PTSD.

In connection with his claim, the RO obtained VA clinical 
records, dated from March 1995 to January 1997, showing 
treatment for PTSD.

The veteran underwent a fee basis psychological evaluation in 
February 1997.  After examining the veteran, the examiner 
concluded that most of the veteran's psychiatric 
symptomatology was due to organic deterioration of the brain 
due to a many year history of polysubstance abuse.  With 
regard to PTSD, the examiner indicated that the veteran 
appeared to have undergone experiences which could lead to 
PTSD and now reported frequent flashbacks; however, given the 
veteran's self reports of prodigious LSD use, he was hard 
pressed to say what the cause of such flashbacks was.  
Nonetheless, the examiner indicated diagnoses which included 
alcohol dependence, history of polysubstance abuse, 
generalized anxiety disorder, dysthymic disorder, PTSD, and 
chronic organic brain syndrome secondary to polysubstance 
abuse, with delusional disorder.  

Also in February 1997, the veteran underwent VA psychiatric 
examination, at which he outlined his Vietnam stressors.  He 
complained of nightmares four to five times weekly and 
impaired sleep.  With respect to employment, the veteran 
indicated that he had last worked in September 1996, when he 
was injured on the job.  He indicated that when he tried to 
return, he was advised that he had been laid off.  The 
veteran indicated that he had lost jobs in the past due to 
his attitude.  He reported that he was currently engaging in 
temporary work and drawing unemployment.  After examining the 
veteran, the examiner diagnosed mild to moderate PTSD.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.  

In a March 1997 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective October 16, 1996.  Although he was duly 
notified of the RO's decision and his appellate rights, the 
veteran did not perfect an appeal within the applicable time 
period.   

In December 1997, the veteran submitted a claim for an 
increased rating for PTSD, claiming that his condition had 
recently worsened due to stressful events in his personal 
life.  The Board finds that this statement is a claim for an 
increased rating, and not a notice of disagreement, as it 
does not express dissatisfaction or disagreement with the 
March 1997 rating decision and a desire to contest the 
result.  38 C.F.R. § 20.201.  Rather, the veteran 
specifically indicated that his disability had increased in 
severity since the last rating decision.  In addition to his 
claim for an increased rating, the veteran also submitted a 
VA Form 21-526, Application for Compensation or Pension, 
claiming entitlement to nonservice-connected pension 
benefits.

In support of his claim, the veteran submitted a February 
1998 letter from a VA psychiatric social worker who indicated 
that the veteran was no longer employed or married due to 
PTSD.  The social worker indicated that it was his opinion 
that the veteran's PTSD had increased in severity and that he 
now had a GAF score of 45 to 50.  

VA clinical records dated from February 1997 to May 1998 show 
treatment for PTSD and depression.  In November 1997, the 
veteran reported that his spouse had left him.  He also 
indicated that he had last had salaried work 11/2 years prior.  
Since that time, he indicated that he had been working 
sporadically in temporary labor.  

The veteran underwent VA medical examination in May 1998.  
The diagnoses included degenerative joint disease of the left 
knee and PTSD.  A GAF score of 45 was assigned.  

In a September 1998 rating decision, the RO confirmed and 
continued the 10 percent rating assigned for the veteran's 
PTSD.  In addition, the RO granted entitlement to nonservice-
connected pension benefits, finding that the veteran was 
disabled due to nonservice-connected knee injuries and 
psychiatric disabilities, including generalized anxiety 
disorder and organic brain syndrome.  In a September 1998 
letter, the veteran was notified of the decision and his 
appellate rights.  The veteran did not appeal within the 
applicable time period.

On August 11, 2000, the RO received the veteran's claim for 
an increased rating for his service-connected PTSD.  

In connection with his claim, the RO obtained VA clinical 
records, dated from June 1999 to August 2000.  In pertinent 
part, these records show that the veteran was treated for 
PTSD.  During this period, he attended and participated in a 
weekly PTSD support group.  In October 1999 and January 2000 
notations, the VA social worker leading the group noted that 
the veteran had attended sessions regularly.  He indicated 
that the veteran's status during this period had been stable.  
The social worker indicated that the veteran had a GAF score 
of 43, reflecting serious impairment in social and industrial 
functioning.  In February 2000, the social worker indicated 
that the veteran was socially isolated, seriously impaired, 
and unable to work.  The assessment was PTSD with recurrent 
symptoms.  In August 2000, it was noted that the veteran 
continued to attend group therapy and was dealing effectively 
with his PTSD symptoms.  

The veteran underwent VA psychiatric examination in September 
2000.  He reported that he attended weekly group therapy for 
PTSD, but received no other psychiatric treatment and took no 
psychiatric medication.  He also claimed that although he was 
applying for jobs, he kept getting turned down.  He 
speculated that it was because he could not get along with 
others.  The veteran indicated that he did not like being 
around Vietnamese people, which apparently ruled out a job at 
a casino.  The veteran also claimed to have dreams about 
Vietnam.  He reported that he slept six to eight hours 
nightly and lived by himself.  The examiner described the 
veteran as dressed casually, with good eye contact and no 
memory impairment.  He denied delusions or hallucinations and 
there were no overt signs of tension or depression.  The 
veteran was alert and oriented and his insight and judgment 
were adequate.  The diagnosis was PTSD, chronic.  The 
examiner assigned a GAF score of 58, for moderate symptoms 
with difficulty in social and industrial functioning.  

Subsequent VA clinical records dated from September 2000 to 
April 2001 show that the veteran continued to attend weekly 
therapy sessions for PTSD.  

In a March 2001 letter, a VA clinical social worker indicated 
that he had seen the veteran since 1994 for chronic severe 
PTSD.  He indicated that the veteran continued "to function 
on the fringes of society, isolating, and obsessing about 
killing 'gooks.'"  The social worker noted that the veteran 
had to leave his job at some unspecified time because he 
"threatened to kill a gook."  He had not worked since that 
time.  He also had passive thoughts of suicide.  The 
diagnosis was chronic, severe PTSD.  The social worker 
indicated that the veteran's GAF was currently 35, but that 
it had been 20 at its lowest point in the past year.  

Subsequent VA clinical records dated from May to December 
2001 show that the veteran continued to attend weekly group 
therapy for PTSD.  During this period, the veteran's PTSD was 
described as severe.  In May 2001, a VA social worker 
indicated that the veteran had a GAF score of 31-40, 
indicative of severe PTSD symptoms.  In August 2001, it was 
noted that the veteran was unable to work, had no partner, 
and had to live on his friend's property in a camper shell.  
The diagnosis was PTSD and major depression.  A GAF score of 
24 was assigned.  

In a December 2001 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's PTSD.  The 
veteran initiated an appeal of the RO's decision, arguing 
that a higher rating was warranted.  

Subsequent VA clinical records, dated from January to August 
2002 show that the veteran continued to attend weekly therapy 
sessions for PTSD.  On January 6, 2002, the veteran was 
evaluated in connection with his PTSD.  The examiner noted 
that the veteran was clean, casually dressed, and his 
thoughts were well organized.  The veteran described a lack 
of interest in activities and indicated that he avoided 
people and places that stimulated traumatic memories.  A GAF 
of 40 was assigned for severe, prolonged PTSD.  In June 2002, 
the examiner assigned a GAF of 35.  

In an October 2002 rating decision, the RO increased the 
rating for the veteran's PTSD to 70 percent and assigned a 
total rating based on individual unemployability due to 
service-connected disability, effective January 6, 2002.  The 
RO indicated that the January 6, 2002, effective date 
reflected the date the veteran's PTSD was shown to have 
increased in severity.  

The veteran appealed the effective date assigned by the RO.  
He argued that an effective date as early as 1982 was 
warranted, as he had been under treatment for PTSD since that 
time.
Subsequent VA clinical records show that the veteran 
continued to receive treatment for PTSD.  In April 2003, he 
was awarded disability benefits from the Social Security 
Administration due to PTSD and panic disorder. 

At his February 2005 Board hearing, the veteran testified 
that he had been under continuous psychiatric treatment for 
many years.  In addition, his then-representative argued that 
an earlier effective date was warranted, based on December 
1983 VA medical records showing that the veteran had been 
treated for Vietnam stress.  He argued that the record was an 
informal claim pursuant to 38 C.F.R. § 3.155.  He also noted 
that the veteran had filed a claim of service connection for 
a nervous condition in 1985 and had filed numerous reopening 
requests and claims for increase.  Based on these claims, he 
argued that an earlier effective date was warranted.  In 
addition, the veteran's representative argued that based on 
medical evidence in the file, the veteran's PTSD was severe 
enough to warrant a 70 percent rating and TDIU since at least 
1997.

II.  Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 
(2004).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2004).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  

Under 38 C.F.R. § 3.157 (2004), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
See also Hazen v. Gober, 10 Vet. App. 511, 520 (1997).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that when VA is considering an 
increased rating claim from a veteran whose schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a total rating based on 
individual unemployability due to service-connected 
disability.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); Quarles v.  
Derwinski, 3 Vet. App. 129, 134 (1992).

In that regard, the Court has concluded that, despite the 
finality of a prior decision, the Board must nonetheless  
review "all the evidence or record (not just evidence not 
previously considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  In other words, 
although an unappealed decision denying an rating 
collaterally estops a claimant from relitigating that same 
issue based on same evidence in a subsequent proceeding to 
determine the effective date for a subsequently-granted 
increase, it does not preclude the assignment of an effective 
date earlier than the prior decision based upon consideration 
of a combination of new evidence and evidence previously 
considered at the time of the prior unappealed decision.  
Hazen, 10 Vet. App. at 520-22.

III.  Analysis

The veteran contends that he is entitled to an earlier 
effective date for a 70 percent rating for PTSD as he was 
treated for that disability by VA as early as 1982 or 1983.  
Indeed, of record is a February 1982 VA clinical record in 
which a psychologist indicated that it appeared that the 
veteran had mild PTSD related to recent contact with 
Vietnamese immigrants.  

While the Board has considered the veteran's contentions, the 
mere fact that he was treated for PTSD does not entitle him 
to an earlier effective date.  Under 38 U.S.C.A. § 5101(a), a 
specific claim must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by 
VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  
Such claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2004).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id.; see also Brannon v. West, 12 Vet. App. 32 (1998).  
Thus, the fact that the veteran was treated for PTSD as early 
as 1982, in and of itself, does not constitute a claim or 
entitle him to an earlier effective date.  

The Board has also considered the contentions of the 
veteran's former representative to the effect that the 1982 
VA clinical record should be considered an informal claim.  
Under 38 C.F.R. § 3.157(b) (2004), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report will be accepted as 
the date of informal claim only if such record pertains to a 
disability for which service connection has been established.  
These provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

In this case, it is clear that VA clinical records showing 
treatment for a psychiatric disorder in 1982 cannot be 
considered an "informal claim" of service connection for 
PTSD or an increased rating for PTSD under 38 C.F.R. § 
3.157(b), since an informal claim for compensation had not 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  Nor was a claim of service connection 
for a psychiatric disorder received at the RO within one year 
of this VA treatment.  Moreover, the mere fact that there 
were complaints, findings, or diagnoses pertaining to a 
psychiatric disorder does not evidence an intent on the part 
of the veteran to seek service connection for that condition.  
See Kessel v. West, 13 Vet. App. 9, 23 (1999) (en banc) 
(While examination or hospitalization records may be 
considered informal claims under 38 C.F.R. § 3.157(b), there 
must first be a prior allowance or disallowance of a former 
claim).  Consequently, these 1982 VA clinical records do not 
serve as a claim of service connection or an increased rating 
for PTSD.

In any event, as summarized above, the record shows that in 
May 1985, the RO denied service connection for a nervous 
condition.  In an August 1986 rating decision, the RO denied 
service connection for PTSD.  The veteran was duly notified 
of these decisions and of his appellate rights, but he did 
not perfect an appeal within the applicable time period.  
Thus, these decisions are final and resolved any pending 
claims of service connection for PTSD.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The veteran thereafter submitted additional claims of service 
connection for PTSD in December 1987 and November 1994.  As 
detailed above, these claims were denied by the RO in May 
1988 and October 1995 rating decisions.  Again, although the 
veteran was duly notified of these decisions and of his 
appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, these decisions are final and 
resolved any additional pending claims of service connection 
for PTSD.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran next submitted a claim of service connection for 
PTSD in October 1996.  As set forth above, the RO granted 
service connection for PTSD and assigned an initial 10 
percent rating, effective October 16, 1996.  The veteran did 
not submit a notice of disagreement with the initial rating 
assigned within the applicable time period; thus, such 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The veteran's thereafter submitted a December 1997 claim for 
an increased rating for PTSD, which was denied by the RO in a 
September 1998 rating decision.  Again, although the veteran 
was notified of the decision and his appellate rights in a 
September 1998 letter, he did not appeal within the 
applicable time period.  Thus, the decision is final and 
resolved any pending claims for an increased rating for PTSD.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

On August 11, 2000, the RO received the veteran's most recent 
claim for an increased rating for his service-connected PTSD.  
There is no indication of record, nor does the veteran 
contend, that there was an unaddressed formal or informal 
claim dated prior to that time.  38 C.F.R. §§ 3.155(c) and 
3.157(b).  

Having determined that the veteran's claim was received by VA 
on August 11, 2000, the Board must next look to all the 
evidence of record to determine when the increase in 
disability occurred.  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  

In that regard, the Court has held that 38 C.F.R. § 
3.400(o)(2) is applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise, 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In other words, three possible effective dates may be 
assigned depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received (38 C.F.R. § 
3.400(o)(2)).  To make its determination, the Board must 
review all the evidence of record.  Swanson v. West, 12 Vet. 
App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 
56704 (1998).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for PTSD, productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, a total disability rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
earlier than August 11, 2000, are not met.  In reviewing the 
evidence of record, the Board finds that the increase in the 
veteran's PTSD disability did not occur within the year 
preceding the August 11, 2000 claim; rather, the evidence 
appears to indicate that as of February 1998, the veteran's 
service-connected disability became worse with a GAF of 45 to 
50.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(noting that a GAF of 41-50 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.").  The veteran's 
treating social worker further indicated in February 1998 
that the veteran was no longer employed or married due to 
PTSD.  The Board finds that these symptoms are adequate to 
meet the criteria for a 70 percent rating for PTSD.  Prior to 
February 1998, the veteran's PTSD had been evaluated as mild 
to moderate, including by the February 1997 VA examiner, for 
example.  

In sum, the record shows that the veteran's PTSD disability 
worsened over one year prior to the date of receipt of the 
August 11, 2000 claim.  As such, the date of claim governs 
the effective date of the award of a 70 percent disability 
rating.  See 38 C.F.R. §  3.400(o)(2) (stating that if an 
increase in disability precedes the claim by more than a 
year, the date that the claim is received is the effective 
date).   

In addition, although the veteran did not file a formal claim 
for a total rating based on individual unemployability, the 
Board nonetheless finds that an effective date of August 11, 
2000, for the award of a total rating based on individual 
unemployability due to service-connected disability is 
nonetheless warranted.  Because the veteran's PTSD was rated 
as 70 percent disabling as of that date, and because the 
record contained evidence of service-connected 
unemployability, the Board finds that the veteran's claim for 
a total rating based on individual unemployability was 
reasonably raised at that time, and was reasonably supported 
by the evidence of record.  Norris v. West, 12 Vet. App. 413, 
420 (1999); see also 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

ORDER

An effective date of August 11, 2000, for a 70 percent rating 
for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An effective date of August 11, 2000, for a total rating 
based on individual unemployability due to service-connected 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


